 178DECISIONSOF NATIONALLABOR RELATIONS BOARDAlamo Express,Inc., Alamo Cartage CompanyandGeneral Drivers,Warehousemen&Helpers LocalNos. 657and 988,affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen&HelpersofAmerica.Case23-CA-4007November 9, 1972DECISION, ORDER, AND ORDERREMANDING PROCEEDING TOADMINISTRATIVE LAW JUDGEBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn June 22, 1972, Administrative Law Judge'Lowell Goerlich issued the attached Decision in thisproceeding. Thereafter, the Respondent and GeneralCounsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, with thefollowing modifications.The Respondent excepts to the Administrative LawJudge's recommended backpay order on behalf ofemployee Floyd Coleman. That order was based onthe Administrative Law Judge's construction of theRespondent's First Amended Answer which admit-ted thatRespondent discharged Coleman andfurther stated that "Coleman has been offered fullreinstatement, and Respondent has and does offer tomake Coleman whole for any loss under Boardprocedures." The Administrative Law Judge readthis as an admission of a discriminatory discharge.We disagree.Nowhere in Respondent's FirstAmended Answer does there appear any admissionof the allegation; i.e., that Coleman was dischargedbecause of his union activities or sympathies. On thecontrary,Respondent'sFirstAmended Answerfurther' goes on to deny specifically that any of itsemployees were discriminated against because oftheir union activities.Moreover, the record clearlyindicates that, while Respondent admitted both thedischarge and reinstatement of Coleman, the reason1The title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 1972.2TRIAL EXAMINER: Is there anyissue thatthe employee started back athis old job or substantially equivalent?MR LEVY (General Counsel): No sir.TRIAL ExA[ruriER: And as far as he is concerned the only matter for thefor the discharge was understood to be in issue andwas in fact litigated.2 Accordingly, we shall remandthis portion of the case to the Administrative LawJudge in order that he maymakespecific findings offact and conclusions of law concerning whether ornot Coleman's discharge was violative of Section8(a)(3) of the Act.The General Counsel has excepted to the Adminis-trative Law Judge's failure to find that Respondentviolated Section 8(a)(3) and (1) of the Act by refusingto reinstate employees Ben Walker, Elmo Thornton,and Veanes Jenkins on January 6, 5, and 5, 1971,respectively.Inasmuch as Respondent has notexcepted to the Administrative Law Judge's recom-mending backpay for these employees, we shall grantthe General Counsel's exception and find,as we mustto order backpay for employees whom Respondentdiscriminatorily refused toreinstatefor union activi-ties,that Respondent in that regard violated Section8(a)(3) and (1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent,Alamo Express, Inc. and Alamo CartageCompany, San Antonio, Laredo, and Houston,Texas, its officers,agents, successors,and assigns,shall take the action set forth in the AdministrativeLaw Judge's recommended Order, as so modified:1.Delete "Floyd Coleman" from paragraph 2(a)of the recommended Order.2.Substitute the attached notice for the Adminis-trative Law Judge's notice.IT IS FURTHER ORDERED that this proceeding be,and it hereby is, remanded to Administrative LawJudge Lowell Goerlich for the purpose of makingfindings of fact and conclusions of law as to whetheror not Floyd Coleman was discharged by Respon-dent in violation of Section 8(a)(1) and (3) of the Act.IT IS FURTHER ORDERED that the said Administra-tive Law Judge shall prepare and serve on the partiesa supplemental decision containing findings of fact,conclusions of law, and recommendations in accord-ance with this Order, and that, following service ofsuch supplemental decision on the parties, theprovisions of Section 102.46 of the Board's Rules andTrialExaminer is whetherby reasonof his discharge he is entitled tobackpay forthat period.MR. LEVY:That's correct.MR SCHOOLFIELD (Respondent):That's right,in other words, whetherthe discharge was discriminatory.TRIAL EXAMINER: Yes.200 NLRB No. 32 ALAMOEXPRESS,INC.179Regulations, Series 8, as amended, shall be applica-ble here.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties were permitted tointroduce testimony and other evidence it has beendecided that we violated the National Labor Rela-tionsAct, as amended, and among other thingsdischarged employee Veanes Jenkins in order todiscourage membership in the Union.We were ordered to assure our employees that:WE WILL NOT refuse to bargain collectivelywith General Drivers, Warehousemen & Helpers,Local Unions Nos. 657 and 988, affiliated withInternational Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, inthe appropriate unit by unlawfully granting wageincreases to our employees without bargainingwith the Union in regard to such wage increasesprior to the institution of the same; by unlawfullyrefusing to furnish to the Union names ofemployees receivingwage increases and theamount of the increases; by unlawfully refusingto furnish the Union with the Anthony B. Cassidyreport; and by refusing to bargain with the Unionwith respect to the institution of 600 pounds offreight per man per hour production quota at ourLaredo terminal or any other terminal as long assuchUnion remains our employees' lawfulcollective-bargaining agent.WE WILL NOT tell our employees that employ-eeswillnot get a wage increase or vacationsbecause of the Union.WE WILL NOT tell our employees that we willnever sign a union contract.WE WILL NOT discriminate against employeeswho participated in the strike of May 1968 bygiving them less hours than nonstriking employ-ees and we will restore lost wages to the followingstrikers: Lester Boone, M. Dunn, Willie Fletcher,W. T. Henderson, S. McGregor, E. Milford, R. J.Richards, R. L. Tolder, A. Adams, J. Crowder,M. Crowder, R. Glenn, and L. Lofton, whom wewere found to have discriminated against.WE WILL rescind the 600-pound per man perhour production quota established at our Laredoterminal.WE WILL give Veanes Jenkins back his job or, ifhis job no longer exists, a substantially equivalentjob.WE WILL restore his seniority and pay him thebackpay he lost because we discharged him.WE WILL reimburse Ben Walker, Elmo Thorn-ton, and Veanes Jenkins for loss of earnings dueto our refusal to reinstate them upon their requestafter the strike.WE WILL NOT discharge employees for engagingin union activities or for the purpose of discourag-ing membership in a labor organization.The Act gives all employees these rights:To organize themselvesTo form, join, or help unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining or othermutual aid or protectionTo refuse to do any or all of these things.All of you are free to become or remain, or refrainfrom becoming or remaining, members of any labororganization.The appropriateunit is:All over-the-road drivers, city pickup anddeliverymen,dockmen, helpers, checkersandmechanics, at all of the employer'sTexas terminals, excluding office clericalemployees,guards,watchmen, salesmen,solicitors and supervisors, as defined in theAct.ALAMOEXPRESS, INC.AND ALAMO CARTAGECOMPANY(Employer)DatedBy(Representative)(Title)We will notify immediately Veanes Jenkins, ifpresently serving in the Armed Forces of the UnitedStates,of the right to full reinstatement, uponapplication after discharge from the Armed Forces,in accordance with the Selective Service Act and theUniversal Military Training and Service Act.Thisis anofficial notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Dallas-Brazos Building, 1125 BrazosStreet,Houston,Texas77002,Telephone713-226-4296.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELowEL.L GoERLICH, Trial Examiner: A charge was filedby General Drivers,Warehousemen & Helpers Local 180DECISIONSOF NATIONALLABOR RELATIONS BOARDUnions Nos. 657 and 988, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, herein collectively called the Union,on June 21, 1971, and was served on Alamo Express, Inc.and Alamo Cartage Company, the Respondent herein, byregistered mail on the same date. A complaint' and noticeof hearing was issued on November 10, 1971, in which itwas alleged that the Respondent had violated Section8(a)(1), (3), and (5) of the National Labor Relations Act, asamended, herein referred to as the Act.The Respondent filed a timely answer admitting certainallegations of the complaint and denying others.The case came on for hearing on February 28 and 29 atSan Antonio, Texas, March 1 at Laredo, Texas, and March3 and April 7, 1972, at Houston, Texas. Each party wasafforded a full opportunity to be heard, to call, examine,and cross-examine witnesses, to argue orally on the record,to submit proposed findings of fact and conclusions, andto file briefs. All briefs have been carefully considered bythe Trial Examiner. Upon the whole record, and upon hisobservation of the witnesses, the Trial Examiner makes thefollowing:FINDINGS OF FACTConclusions and Reasons Therefor1.THE BUSINESS OF THE RESPONDENTAlamo Express, Inc., is, and has been at all timesmaterial herein, a Texas corporation with its principaloffice and place of business in San Antonio, Texas. Itoperates terminals in San Antonio, Laredo, Houston,Galveston, and other cities in the State of Texas, and isengaged in interstate transportation of freight by motorvehicle within the State of Texas under licenses issued bythe Interstate Commerce Commission and the RailroadCommission of Texas. Alamo Cartage Company is and hasbeen at all times material herein a Texas corporation,having its principal office and place of business in SanAntonio, Texas. It operates terminals located in SanAntonio, Laredo, Houston, Galveston, and other cities inthe State of Texas, where it is engaged in the pickup anddelivery of local freight under authority granted to AlamoExpress, Inc.Alamo Express, Inc., employs all of the over-the-roadtruckdrivers and dock employees used in Respondent'scommon carrier motor transportation operation. AlamoCartage Company employs all local pickup and deliverydrivers utilized in Respondent's common carrier transpor-tation operation.Alamo Express, Inc. and Alamo Cartage Company are,and have been at all times material herein, affiliatedbusinesses with common offices, ownership, directors, andofficers, and constitute a single integrated enterprise. Saiddirectors and officers formulate and administer a commonlabor relations policy for the aforesaid enterprise, affectingthe employees of said companies.During the past 12 months, a representative period,Respondent's gross revenue was in excess of $500,000 and1On April 7, 1972, an amendment was allowed, to wit: "On or aboutJanuary 27, 1972, Respondent discharged its employee, Veanes Jenkins"of this amount in excess of $100,000 was received forinterchanging and interlining freight that was destined orshipped from points outside the State of Texas.2Respondent is, and has been at all times herein, anemployer as defined in Section 2(2) of the Act engaged incommerce and in operations affecting commerce asdefined in Section 2(6) and (7) of the Act, respectively.II.THE LABOR ORGANIZATION INVOLVEDThe Unionisnow,and has been at all times materialherein,a labor organization within the meaning of Section2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.ThePertinent FactsThe parties stipulated as follows:All over-the-road drivers, city pickup and deliverymen,dockmen, helpers, checkers and mechanics at all of theEmployer's Texas terminals, excluding office clericalemployees, guards, watchmen, salesmen, solicitors andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.On or about July 29, 1965, a majority of the employees ofRespondent, in the unit described in the paragraph above,by secret ballot election conducted under the supervisionof the Regional Director for Region 23 of the NationalLabor Relations Board, designated and selected the Unionas a representative for the purposes of collective bargainingwithRespondent, and on or aboutMay 20,1966, saidRegional Director certified the Union as the exclusivebargaining representative of the employees in the said unit.At all times since July 29, 1965, and continuing to date,the Union has been the representative for the purposes ofcollectivebargaining for the employees in the unitdescribed above, and by virtue of Section 9(a) of the Acthas been, and is now, the exclusive representative of all theemployees in said unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment.On May 21, 1968, the employees in the unit describedabove ceased work concertedly and went out on strike.On or about December 17, 1970, the Union, on behalf ofthe employees described in the unit above, offered thereturn of all said employees to the employment of theRespondent.Since on or about December 17, 1970, and continuing todate, the Union has requested and is requesting Respon-dent to bargain collectively with respect to the rates of pay,wages,hours of employment, and other terms andconditions of employment as the exclusive bargainingrepresentative of all the employees of the Respondent inthe unit described above.On May 28, 1971, the Union requested that Respondentfurnish the names of employees in the bargaining unit2The foregoing findings are drawn from stipulations entered into by theparties ALAMOEXPRESS, INC.described above who had received raises, the amount ofsaid raises, and when said raises were granted.Respondent informed the Union that 45 men hadreceived raises in 1971, but did not state when the raiseswere granted, the names of the persons receiving the raises,or the amounts of said increases.Respondent, however, furnished the Union, pursuant toits request, weekly payroll records commencing January1971, which,inter alia,would demonstrate changes in thewage structure for employees in the unit.Respondent did not, however, discuss or bargain withthe Union concerning the drafting of these raises prior tothe implementation of the same.Since August 1971, Respondent has notified the Unionof its intent to grant pay increases for bargaining unitemployees in advance of said raises being implemented.On February 12, 1971, and again on March 9,1971, theUnion requested a production study known as theAnthony B. Cassidy report. This report was not furnishedto the Union by Respondent. On January 20, 1972, byletter,Respondent offered to furnish and discuss saidreport with the Union.Benjamin J. Walker began working for Respondent at itsSan Antonio, Texas, operation in March 1967. Walkerworked as a truck helper and dockman.On January 6, 1971, Walker, who had taken part in thestrikeofMay 1968, reported to Terminal Manager PatMeyers that he was ready to return to work.Meyers stated thatWalker was supposed to havereported on January 4, 1971, and refused to allow Walkerto return to work. Meyers further refused to considerWalker for employment as openings and vacanciesoccurred thereafter.Elmo Thorton began working for Respondent at itsHouston, Texas, terminal sometime in the 1950's.As of the time of the strike in May 1968 called by theUnion and in which Thorton participated, he was a bobtaildriver on the west-end run and had been so for about 8years prior to that date.During the first week of January 1971 Thorton reportedback to Respondent's Houston, Texas, terminal and spokewithMr. A] Crawford, general manager of Respondent.Thorton told Crawford that he was reporting back towork and was told by Crawford that he had come in toolate and that Crawford would not accept Thorton foremployment.Thorton left his name and telephone number pursuant toCrawford's request, and also pursuant to Crawford'sinstructions returned a few days thereafter to speak withtheRespondent's vice president, H. D.Walker.WhenThorton spoke with Walker, he was told by Walker thatRespondent would not reinstate Thorton because he hadreported too late to be accepted for employment.Veanes Jenkins was hired by Respondent in 1967 as abobtail driver at its Houston, Texas, terminal. Jenkinshonored and supported the picket line established in May1968.3The foregoing facts are drawn from a stipulation entered into by theparties.4The Respondent makes no contention that the Cassidy report shouldnot have been furnished to the Union upon its request. Counsel for the181InDecember 1970 Jenkins and fellow employeesreported to Respondent's Houston, Texas, terminal andleft theirnamesand addresses.Thereafter, Jenkins received a letter from Alamo whichhad Jenkins' correct address but did not have Jenkins'apartment number on it. Jenkins physically received saidletteron January 5, 1971, and immediately reported toRespondent and spoke with Mr. A] Crawford, generalmanager of Respondent, in order to secure his job back.Crawford told Jenkins that he was supposed to havebeen there on January 4, 1971, and would not acceptJenkins as an employee. Jenkins explained to Crawford asto the time he actually received the letter and the fact thatthe apartment number was not on the address, to whichCrawford replied that Jenkins was not to be considered foremployment as a returning striker due to the fact that hereported 1 day late.Respondent has offered reinstatement to all the employ-ees; towit:Benjamin J.Walker, Elmo Thorton, andVeanes Jenkins and here and now stands ready to makesaid employees whole for any amount of money which maybe owing to themas a resultof the Respondent's refusal toreinstate them as hereinabove enumerated. Each of saidemployees were employees of Respondent prior to the May1968 strike called by the Union and were unfair laborpractice strikers. Each of these employees was the subjectof the Union's December 17, 1970, letter offering thereturn of the striking employees to Respondent's employ.3The Cassidy report, which deals with the methods ofoperation, was furnished to the Union by the Respondentin January 1972.4On November 24, 1969, a 600-pound per man-hourproduction quota was set for employees at the Respon-dent's Laredo, Texas, terminals and has been in effectsince such date. The 600-pound per man-hour productionquota was not discussed during negotiations with theUnion-6FloydColeman, an employee of the San Antonioterminal, was a member of the Union and had picketedduring the strike; he returned to work after the strike onDecember 27, 1970. He was discharged on May 27, 1971.He commenced work in January 1964. Coleman's dis-charge resulted from an accident in which he was involvedon May 27, 1971. In the accident report signed by Colemanthere appeared: "pulled into Graybar Electric to check onpickupwhen trailer hit shed over dock." Colemanexplained, "I stopped the trailer, I pulled my brakes out, Ipulled . . . the brakes on the trailer . . . and the trailerlunged forward and hit the building." Damage to thetrailer amounted to $528. There was no damage to theGraybar Electric building.Coleman did not report the accident when it occurredbut continued with the pickup. When he returned to theterminal about one-half hour later he reported the accidentto L. W. Stephens, vice president and general manager oftheRespondent. Stephens told Coleman to see ClydeCrawford, operationsmanager,who instructedDockRespondentstated, "I agree there is no issue on theAnthony Cassidy planitself."5Testimony of Donaciano Aldrete, Jr, Laredoterminal manager.6The parties so stipulated. 182DECISIONSOF NATIONALLABOR RELATIONS BOARDForeman Badgett to make out an accident report.Crawford also instructed Badgett to keep Coleman on thedock for 3 days. In the meantime Crawford checked theGraybar Electric building and found no damage. After thereport was finished, according to Coleman, Crawford said,"that he couldn't use [him]anymore because [he] didn'tcall in, call the accident in." According to Crawford, afterStephens had directed him "to let Mr. Coleman go becauseof the accident, the damage to the trailer," he toadColeman that he was firing him "because he tore up atrailer."The Respondent's relevant published rules in respect tothe reporting of accidentsare asfollows:Damage to any customer's property or the property ofthe Company shall be reported immediately to theDispatcher or Terminal Manager.Any motor accident, no matter how small shall bereported by the employee in charge of the motorvehicle involved to his superior immediately. This ruleapplies to accidents of any kind with another vehicle orinvolving any damage to property of others.Coleman didn't dispute the rule except he maintainedthat if the accident occurred on private property theemployee need not report the accidentunlessthere wassome injury to property.Pedro de Alva, an employee at the Laredo terminal, wasdischarged on September 2, 1971. Like Coleman he hadbeen a striker. Prior to his discharge de Alva had beensuspended on four occasions. De Alva persisted inreporting late and on Thursday, May 20, 1971, DockForeman Francisco Alvarado told him to take the rest oftheweek off; he was told to report on the followingMonday. De Alva did not report on Monday. In themeantime Alvarado was informed that de Alva wasworking at Brown Express. Alvarado reached de Alva byphone at Brown Express on Tuesday. Alvarado asked deAlva why he had not reported to work on Monday. Heresponded that "he would work for Brown Express for therest of the week." 7 Alvarado told de Alva that before hereported he "needed to talk to us" and if he were needed hewould be given work. De Alva's earnings were higher atBrown Express.De Alva returned on Friday and was told by Aldrete thathis job was terminated.According to the Respondent it discharged employeeVeanes Jenkins on January 31, 1972, because he did notreport his absence during the week commencing January23, 1972.8A published company rule on absenceswas asfollows:7De Alva admitted the phone call. De Alva testified that he replied,"They had given me a week off . . I had to take the eight days to work."Whereupon Alvarado said, "I didn't give you the week. I gave you the restof the week off " Alvarado then asked De Alva whether he would reportthat day. De Alva replied,No I am going to wait until Friday." Alvaradosaid, "If you are going to wait until Friday to come back to work don'tcome to work, just come to talk to us "8Dudley testified: "Due to not hearing from him, being absent for oneweek, this we felt was reason enough for termination."9 The penalty for violating this rule, as well as 30 others, was:Violation of, or failure to comply with,anyof the following rules andpolicies shall be grounds for disciplinary action or discharge of theemployee, at the discretion of the Company10Dailey admitted a phone call from Jenkins but fixed it on Monday,January 31. According to Dailey, Jenkins'message was:"When [Colley]Frequent or habitual tardiness or absenteeism will notbe permitted. Employees are required to call in to asupervisor if either is anticipated on scheduled work.9Jenkins was ill on Monday, January 24, 1972, and visiteda doctor. Jenkins "called in" and talked with the dockforeman and six-wheel dispatcher, Dewey Dailey. He toldDailey that he was sick and would be unable to attendwork. He asked Dailey to inform bobtail dispatcher WalterC. Culley. Dailey said that he would speak to Culley.10Employee Lester Boone "come by to pick up" Jenkins onMonday morning and was told that he had gone to thedoctor.He was asked by his informant to give suchinformation to Culley.When Boone arrived at work hetold Dailey that Jenkins would be absent, that he was sickand he had gone to the doctor. Later he gave Culley thesame message."EmployeeWillieFletcher also stopped at Jenkins'residence on Monday, January 24, 1972. A lady there toldhim Jenkins had gone to the doctor and asked him to tellthe dispatcher. About 9 o'clock Fletcher reported to Culleythat he "came by [Jenkins'] house and he was gone to thedoctor, that the lady told [him] he was gone to thedoctor." 12According to Culley, he informed DouglasBruce Dudley, Houston terminal manager, that Fletcherhad told him that Jenkins "might have went by the doctor'soffice and wanted to know if he had come to work."13According to Culley, he and Dudley discussed Jenkins'absence several times during the week. Dudley was"wondering what happened to him, because he hadn'tshowed up for work. Didn't know whether he quit orwhat." 14 Jenkins remained under the doctor's care untilJanuary 27, 1972, when he returned to work. On January25, 1972, Jenkins "called in" and asked to speak to Culley.Dailey, who answered the phone, said that Culley was notthere. Jenkins informed Dailey that he was sick and "hadto go back to the doctor." Dailey told Jenkins to "tell"Dudley and gave him a telephone number for suchpurpose. Jenkins called the number but was unable toreach Dudley.On Thursday, January 27, 1972, Jenkins reported towork. Culley sent him to Dudley. Dudley told him "to goback home and call him later." Jenkins phoned Dudleyaround 2 o'clock in the afternoon. Dudley informed himthat he "couldn't use [him] any more."Jenkins, who had first been employed in 1967, except forthe period of the strike, had not been absent from workprior to January 24, 1972.15On January 2, 1971, Laredo Terminal Manager Aldretecontacted employee Baldomero Pena Garcia in order tocomes in will you tell him that I will be at work this mormng."The TrialExaminer is convincedthatJenkins phoned Dailey but the message was asdescribed by Jenkins.Dailey is discredited.11Boone's testunony is credited.12Culley testified that Fletcher asked him whether Jenkins had come towork and then said that "he thought he was going by the doctor's office"13Dudley testified that he had no inkling that Jenkins had been ill.Dudley is not credited.14Dudley testified that he inquired of Dailey and Culley as to Jenkins'"whereabouts";that he was "concerned as to why he[hadn't] beenworking" and conducted an investigation.1sTheRespondent claims that Jenkins did not return to work untilMonday, January 31,1972. The facts do not support this contention. Notonly was Culley unable definitely to fix the date of Jenkins' return asMonday but the Trial Examiner credits Jenkins, whom he considers to be ALAMOEXPRESS, INC.ascertain whether he desired to return to work after theconclusion of the strike. He said to Pena that "as a friendhe would recommend that [he] would stay where [he] wasbecause the Union would not come into the AlamoExpress." He further stated that "as a friend he was giving[him] this advice, that the lady wouldn't sign." The ladywas also referred to as Mrs. Walker. (Mrs. J. L. Walker ispresident of the Respondent.) About a month and a halfbefore employee de Alva was discharged, Aldrete, referringto "the fact that the work was very little," again "told[Pena] that as a friend he would advise [him] to go back towork for International Bonded Warehouse"; and that"therewas no future there for [him], that there wasnowhere to do, and that there was no future for anybody."He added "That there was no future there, that Mrs.Walker wouldn't sign for the Union."While Aldrete was discussing production with de Alva inAugust 1971, among other things, Aldrete said that "therewas nothing here, that if we were waiting for something,that nothing would result of what we were waiting for.... because he told [him ] that the old lady had told himthat there were not going to be any vacations, there wouldbe no raise in salaries, and that a contract was not going tobe signed with the Union."Attachments no. 1 through no. 6 are a breakdown ofbobtaildrivers,six-wheeldrivers,and dock workersemployed by the Respondent at its Houston and SanAntonio terminals compiled by the General Counsel forthe period of January 16 through July 17, 1971. Thebreakdown is by name, rate of pay, hours worked, averagehours per week, and the hours difference. The attachmentsprovide a comparison between the strikers as a group andthe nonstrikers as a group. The Trial Examiner finds thatthe attachments are a fair representation of what theypurport to be.B.Conclusions and ReasonsThereforFirst:The granting of wage increases without discussion orbargaining with the Union.According to the stipulation setout above, the Employer did grant wage increases to itsemployees commencing on or about December 17, 1970,without discussion or bargaining with the Union in regardto such wage increases prior to the institution of the same.Such unilateral action on the part of the Respondent wasin violation of the Respondent's duty to bargain andconstituted a violation of Section 8(a)(5) of the Act.According to the stipulation, Respondent also refused tofurnish to the Union when the aforesaid raises weregranted the names of the persons receiving the raises andthe amount of the increases and also refused to furnish tothe Union a copy of the study known as the Anthony B.Cassidy report. Since the Employer's refusal, it hascomplied with the Union's request. Since the informationsought was necessary to provide information that wasneeded by the Union for the proper performance of itsduties as exclusive bargaining representative, the Employerviolated Section 8(a)(5) of the Act by its refusal.N.L.R.B.v. Acme Industrial Company,385 U.S. 432,435-436.183In respect to the General Counsel's contention that theproduction quota system at the Laredo terminal wasestablished at 600 pounds of freight per man-hour withoutnotice or consultation with the Union, it was stipulatedthat the Union was certified on May 20,1966, and that theRespondent did not negotiate with the Union in regard tothe establishment of the 600-pound quota. Since the 600-pound quota became effective on November 24, 1969, at atime when the Union's bargaining rights were current, itfollows, therefore, that the Employer did not fulfill itsobligation to bargain with the Union about this conditionof employment and thus violated Section 8(a)(5) of theAct.The General Counsel claims in the complaint that theRespondent, by Terminal Manager Don Aldrete, toldemployees that the Respondent was nevergoing to sign aunion contract; that employees were not going to get wageraisesbecause of the Union; and that there would be novacations because of the Union. These claims are support-ed by the credited testimony of employees Pena and deAlva. The Trial Examiner finds that by reason of theforegoing representations the Respondent interfered with,restrained, and coerced employees in the exercise of therights guaranteed by Section 7 of the Act and thereby theRespondent violated Section 8(a)(1) of the Act.Second-The Respondent's refusal to reinstate employeesBen Walker, Elmo Thornton,and VeanesJenkins after thecessation of the strike.The Respondent in its first amendedanswer admitted the allegations of paragraph 13(a) of thecomplaint, to wit:On or about the following dates set opposite theirrespectivenames,Respondent did refuse to reinstatethe following employees: BenWalker-January 6,1971; Elmo Thorton-January 5, 1971; Veanes Jenk-ins-January 5, 1971.Further answering the Respondent states that...Respondent has fully reinstated the namedemployees or 'offeredreinstatementto same, andhereby offers to make said,employees whole from thedates setforth in paragraph 13(a) to the date of theoffer of reinstatement.Since each of the above employees was reinstated to hisformer position, except for the computation of backpay,the matter is now moot. A backpay order is recommendedpursuant to the Respondent's offer.Third:The discharge of Floyd Coleman.In its firstamended answer the RespondentadmitsitdischargedFloyd Coleman on May 27, 1971, but "would show thatFloyd Coleman has been offered full reinstatement, andRespondent has and does offer to make Coleman whole forany loss under the Board procedures." Since employeeColeman has been reinstated to his former position, exceptfor the computation of backpay, the matter is now moot. Abackpay order is recommended pursuant to the Respon-dent's offer.Fourth: The discharge of Pedro de Alva.Pedro de Alvawas aconstant offender and on at least four occasions wassuspended for his objectionable work habits. It appearsfrom the credible record that de Alva brought about hisan honest and forthright witness. Moreover, Respondent's counsel statedthat Jenkins "was discharged on the 27th of January, according to ourrecords." 184DECISIONS OF NATIONALLABOR RELATIONS BOARDown discharge when he preferred staying with BrownExpress rather than returning to his job with the Respon-dent.The' action of the Respondent in terminating himunder these circumstances was not unreasonable and wasfor cause.While the Respondent's antiunion dispositionmay raise a suspicion of reprisal against de Alva, the TrialExaminer deems it insufficient to support a discriminatorymotive as to de Alva. Accordingly, the Trial Examinergrants the Respondent's motion to dismiss those allega-tions in the complaint which refer to de Alva's discharge.Fifth:The discharge of Veanes Jenkins on January 27,1972.An employer may in the absence of a contract"discharge an employee for good cause, bad cause or nocauseat all."Portable Electric Tools, Inc. v. N.L.R.B.,309F.2d 423 (C.A. 7). "An employer has the right to dischargean employee for any reason whether it is just or not, andwhether it is reasonable or not, as long as the discharge isnot in retaliation for union activities or support."N.L.R.B.v.Ogle Protection Services, Inc.,375 F.2d 497 (C.A. 6), cert.denied 389 U.S. 843. An arbitrary decision as well as onebased on justcauseis acceptable absent improper motive.Hagopian & Sons, Inc. v. N.L.R.B.,395 F.2d 947,950-951(C.A. 6). If, however, "the real motive for the firing isdiscrimination against [an employee] because of his unionactivitiesor affiliations there is a violation of the Act."N. L R. B. v. Challenge-Cook Brothers of Ohio, Inc.,374 F.2d147, 152 (C.A. 6). The Supreme Court has said in the caseofNLRB. v. Jones & Laughlin Steel Corporation,301 U.S.1,45-46:The Act does not interfere with the normal exercise ofthe right of the employer to select its employees ordischarge them. The employer may not, under cover ofthat right, intimidate or coerce its employees withrespect to their self-organization and representation,and, on the other hand, the Board is not entitled tomake its authority a pretext for interference with theright of discharge when that right is exercised for otherreasonsthansuch intimidation and coercion.The burden, of course, of proving an unlawful discharge ison the General Counsel.Kellwood Company, OttenheimerBros.Mfg. Division v. N.L.RB.,411 F.2d 493, 498 (C.A. 8).The Respondent's union animus is well established in thecredible record.16 Moreover, in January 1971 the Respon-dent seized on a technical pretext to bar Jenkins fromreinstatement after he had engaged in an unfair laborpractice strike. This time the Respondent asserts that itdischarged Jenkins because he was absent a whole weekwithout notifying the Respondent. The reason stated wasfalse. Jenkins was neither absent for a whole week nor didhe fail to notify the Respondent of his absence. There is nodoubt in the Trial Examiner's mind that the Respondentknew at the time it discharged Jenkins that he had reported16 In this regard see also the following prior unfair labor practice casesinvolving this Respondent and this Union: 119 NLRB 6, enfd. 45 LRRM2052 (1959, CA. 5), 127 NLRB 1203, enfd. 395 F.2d 481 (1968, C.A. 5); 170NLRB 315, enfd. 430 F.2d 1032 (1970, C.A. 5), cert dewed 76 LRRM 2272(1971).17The court saidin N.LR B. v. Bird Machine Co,161 F 2d 589, 592(C.A. 1), that support for a finding of unlawful motivation "is augmented[when I the explanation for the discharge offered by the Respondent [does ]not stand up under scrutiny."1EThe unreasonable and unnatural discharge of an employee by anemployerjustifies the inference that the assigned reason was a pretextout sick. Its fabrication of the facts in this proceeding isstrong evidence of its unlawful motivation and the attemptto conceal its true reason for discharging Jenkins. "Proof... that the reason given [for a termination] was falsewarrants the inference thatsomeother reason was beingconcealed. . . . If the employer is independently shown tohave an antiunion animus which the discharge wouldgratify, itmay be a fair inference that this was the truereason."N.L.R.B. v. JosephAntell,358 F.2d 880, 883 (C.A.1).Indeedwhen Dudley informed Jenkins that theRespondent "couldn't use [him] anymore" he did notreveal the reason for his discharge. An employer's failureto give the employee a reason for his discharge "alonewould be enough to support an inference that the[termination]was discriminatory."NLRB. v. GriggsEquipment, Inc.,307 F.2d 275, 278 (C.A. 5). See alsoVirginiaMetalcrafters, Incorporated,158 NLRB 958, 962.Furthermore, the reason advanced by the Respondent wasnot only a false reason but it does not withstand scrutiny.17Indeed, if the Respondent's reasonswere credited, Jenkins'discharge was an unreasonable and unnatural act18 for theRespondent, having been admittedly put on notice thatJenkins had visited a doctor, incredulously dischargedJenkins (a good employee with aspotlessrecord of jobattendance from the day he commenced work in 1967except for participationin an unfairlabor practice strike)for hisfirstabsentee offense19 and without making areasonable effort to verify the true reason for his absence.While Dudley claimed he was "concerned" with Jenkins'absence,he neither tried to contact Jenkins at his residencenor to query employee Fletcher who had producedinformation as to why Jenkins was absent. Dudley'sinvestigation which was confined to shallow inquiries ofCulley and Dailey suggests that his "concern" as well asthe claim of an investigation were afterthoughts utilized inthis proceeding to detract attention from the real motive ofthe Respondent and to enhanceits defensein this action."If one can show that every other alternative except thefact sought to be proven is not true, you indirectly provethe fact is true. By excluding every other reasonablehypothesis that fact is left standing above as proved."N.LR.B. v. Melrose Processing Co.,351 F.2d 693, 698 (C.A.8).The Trial Examiner is convinced that the Respondentconcealed the true reason for Jenkins' discharge which wasinextricably related to his union affection 20 Accordingly,the Trial Examiner finds that the "real 'motive" 21 of theRespondent in discharging Jenkins on January 27, 1972,was to discourage membership in a labor organization andthereby the Respondent violated Section ^8(a)(3) and (1) ofthe Act.Sixth: The allegeddiscriminationagainst returned strikers.The General Counselassertsthat a finding of unlawfulMagic Chef, Inc.,181 NLRB No. 1136.19 It is significantthat Jenkins had not been guilty of "frequent" or"habitual" absenteeismwhich wasthe kind barredby the rule.20 "[W]hen every other plausiblemotive has been eliminated and thereasons advancedare notpersuasivethe [protected I activity may welldisclose therealmotivebehind the employer'saction."NLRB. v. MelroseProcessing Co, supra,69921"It is the`truepurpose' or `real motive'in hiring orfiring thatconstitutesthe test."Local 357, InternationalBrotherhoodof Teamsters [LosAngeles-SeattleMotor Express] v. N.L.R B,365 U.S. 667,675 See alsoN.LR Bv. BrownFoodStores,380U.S. 278, 287. ALAMO EXPRESS, INC.discrimination in the treatment of returning strikers issupported by the disparity of hours which persistedbetween the strikers as a group and the nonstrikers as agroup. The General Counsel urges that "[t]here is absolute-ly no explanation for Respondent's disparity of hours, saveand except discriminatory intent to retaliate againststrikers, simply because they had observed and honoredthe picket line of May 21, 1968." Discriminatory intent, ofcourse, is bottomed on the Respondent's past demonstra-tion of union animus. However, the General Counsel hasnot explained, if the Respondent's motive was discrimina-tory, why, in the assignment of hours, many of the strikersappear to have been treated no differently than thenonstrikers. "Discrimination consists of treating like casesdifferently."FrostyMorn Meats, Inc. v. N.LRB.,296F.2d617, 621 (C.A. 5). For example: In the case of the Houstonbobtail drivers (32 in number, see attachment no. 1) theRespondent is claimed to have allegedly discriminatedagainst 8 strikers, 2 of whom worked more hours than theaverage nonstriker, yet 6 nonstrikers worked less hoursthan the average striker and 11 worked less hours than theaverage nonstriker, 1 of whom worked less hours than anystriker; in the case of the Houston six-wheel drivers (20 innumber, see attachment no. 2) the Respondent is claimedto have discriminated against 5 strikers, yet 1 nonstrikerworked less hours than the average striker and 4 nonstrik-ersworked less hours than the average nonstriker; in thecase of the Houston dock workers (31 in number, seeattachment no. 3) the Respondent is claimed to havediscriminated against 8 strikers, 5 of whom worked asmany or more hours than the average nonstriker, yet 12nonstrikers worked less hours than the average striker and13nonstrikersworked less hours than the averagenonstriker; 22 in the case of the San Antonio bobtail drivers(17 in number, see attachment no. 4) the Respondent isclaimed to have discriminated against 3 strikers, yet 6nonstrikers worked less hours than the average striker and8 nonstrikers worked less hours than the average nonstrik-er, 6 of whom worked less hours than any striker; in thecase of the San Antonio six-wheel drivers (15 in number,see attachment no. 5) the Respondent is claimed to havediscriminated against 2'strikers, yet 5 nonstrikers workedlesshours than the average striker and 7 nonstrikersworked less hours than the average nonstriker, 5 of whomworked less hours than any striker; and in the case of theSan Antonio dockworkers (19 in number, see attachmentno. 6) the Respondent is claimed to have discriminatedagainst 4 strikers, yet 6 nonstrikers worked less hours thanthe average striker and 8 nonstrikers worked less hoursthan the average nonstriker, 4 of whom worked less hoursthan any striker. Thus, based on these employmentstatistics' it is difficult to ascertain with any degree ofcertainty where the discrimination actually lies. Hence the22The average weekly hours of the strikers was 39, the average weeklyhours of the nonstrikers was 39.1. Thus, as to Houston dockworkers, theGeneral Counsel's theory lacks support.23There were 8 bobtail drivers and 5 six-wheel drivers who returned towork after the strike; 13 in all. Boone in his testimony referred to around 15returned strikersHence the Trial Examiner concludes that he was referringto both the bobtail drivers and the six-wheel drivers.24Additional proof of discrimination is found in the following testimonyof Boone:Iasked him [Dudley] when I first went back in there, I said, "How185Trial-Examiner considers the General Counsel's theory tobe at most tenuous and lackingin sufficientprobativevalue, without other substantiating evidence, to support afinding of unlawful discrimination by the preponderanceof the evidence. However,in the caseof the Houstonbobtail and six-wheel drivers 23 other substantiating evi-dence doesexist in thecredited testimony of bobtail driverLester Boone.Boone testified that the returned strikers were told that ifthey "got through breaking out before [they] got 8 hours"they should "hit the clock." On the other hand nonstrikerswere permitted to "help somebody else or piddle aroundhis own truck" to make the extra hours.24 Boone testifiedthat this practiceceased afterthe filing of the unfair laborpractice charge in thiscase.The charge was filed on June21, 1971.25 Accordingly, the Trial Examiner finds thatcommencingon the date of their respectivereinstatementsafter thecessationof the strike of May 1968 andcontinuing until June 21, 1971, the Respondent unlawfullydiscriminated against returned strikers Lester Boone, M.Dunn, Willie Fletcher, W. T. Henderson, S. McGregor, E.Milford,R. J. Richards, R. L. Tolder, A. Adams, J.Crowder, M. Crowder, R. Glenn, and L. Lofton by givingthem lesshours than those employees who did not go outon strike in May 1968, or who were hired between May1968 and January 4, 1971, and thereby the Respondentviolated Section 8(a)(1) and (3) of the Act.CONCLUSIONS OF LAW1.The Union is a labor organization within themeaningof the Act.2.TheRespondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it willeffectuate the policies of the Act for jurisdiction to beexercised in this case.3.By refusing to bargain in good faith with the Union,theRespondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act.4.By interfering with, restraining,and coercing itsemployees in the exercise of the rights guaranteed them bySection 7 of the Act, the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.5.By unlawfully discharging Veanes Jenkins on Janu-ary 27,1972, the Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.6.By discriminating against employees who returnedfrom the strike of May 1968 on January 4, 1971, andthereafter by giving them less working hours than thoseemployees who did not go out on strike in May 1968, orwere hired between May 1968 and January 4, 1971, theabout me, I've got years at Alamo."I said,"Imight have went out onstrike but I have got years more seniority than most of these fellowsgot"And he said,"Well,you have to take it likeit comenow" [Emphasissupplied.]25Among other things it was alleged in the charge that the Respondenthad violated Sec. 8(a)(3) of the Act by discriminating against employeeswho had engaged in an unfair labor practice strike "[b ]y denying availablework to such employees. 186DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent engaged in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.7.All over-the-road drivers, city pickup and delivery-men, dockmen, helpers, checkers and mechanics, at all ofthe Employer's Texas terminals, excluding office clericalemployees, guards, watchmen, salesmen, solicitors andsupervisors,asdefined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.8.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED REMEDYIt having been found that the Respondent has engaged incertain unfair labor practices, it is recommended that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Ithaving been found that the Respondent unlawfullydischarged Veanes Jenkins, it is recommended in accord-ancewithBoard policy26 that the Respondent offerVeanes Jenkins immediate and full reinstatement to hisformer position or, if such position no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered as aresult of the discrimination against him by payment to himof a sum of money equal to the amount he would haveearned from the date of his discriminatory discharge to thedate of an offer of reinstatement, less net earnings duringsaid period to be computed on a quarterly basis in themanner established by the Board in F.W.WoolworthCompany,90 NLRB 289, and including interest at the rateof 6 percent per annum in the manner set forth inIsisPlumbing & Heating Co.,138 NLRB 716.It is further recommended that, in accordance with theabove formulae and the Respondent's offer, loss ofearnings be paid by the Respondent to Ben Walker fromJanuary 6, 1971, until he was reinstated to his formerposition; to Elmo Thorton from January 5, 1971, until hewas reinstated to his former position; to Veanes Jenkinsfrom January 5, 1971, until he was reinstated to his formerposition; and to Floyd Coleman from May 27, 1971, untilhe was reinstated to his former position.It is further recommended in accordance with the aboveformulae that loss of earnings caused by the Respondent'sdiscrimination be paid by the Respondent to those strikers;viz:LesterBoone,M. Dunn, Willie Fletcher,W. T.Henderson, S. McGregor, E. Milford, R. J. Richards, R. L.Tolder, A. Adams, J. Crowder, M. Crowder, R. Glenn, andL. Lofton, who were discriminatorily given less workinghours than nonstrikers commencing on the dates of theirrespective reinstatements after the May 1968 strike andcontinuing thereafter until June 21, 1971.It is further recommended that the Respondent beordered to rescind the 600 pounds of freight per man perhour production quota established at its Laredo terminal.26 SeeRushton Company,158 NLRB 1730, 1740.27 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herem shall, as provided in Sec.Upon the basis of the foregoing findings of fact andconclusions of law and the entire record, and pursuant toSection 10(c) of the Act, the Trial Examiner hereby issuesthe following recommended: 27ORDERThe Respondent, Alamo Express, Inc. and AlamoCartage Company, its officers,agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively withGeneralDrivers,Warehousemen & Helpers Local Unions Nos. 657and 988, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers ofAmerica, in the appropriate unit by unlawfully grantingwage increases to its employees without bargaining withthe Union in regard to such wageincreasesprior to theinstitution of thesame;by unlawfullyrefusingto furnish tothe Union names of employees receivingwage increasesand the amount of saidincreases;by unlawfully refusing tofurnish the Union with the Anthony B. Cassidy report; andby refusing to bargain with the Union with respect to theinstitution of a 600 pounds of freight per man per hourproduction quota at its Laredo terminal or any otherterminal aslong as the Unionremainsthe Respondent'semployees' lawful collective-bargaining agent.(b)Unlawfully representing to employees tat it wouldneversigna union contract; that employees were not goingto get a wage increase because of the Union; and that therewould be no vacations because of the Union.(c)Discouraging membership in the General Drivers,Warehousemen & Helpers Local Unions Nos. 657 and 988,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, or anyother labor organization, by discriminatorily dischargingany of its employees or discriminating in any other mannerin respect to their hire or tenure of employment or anyterm or condition of employment.(d)Unlawfully discriminating against employees whoreturned from the strike of May 1968 by giving them lesshours than those employees who did not go out on strike inMay 1968 or who were hired between May 1968 andJanuary 4, 1971. These employees are Lester Boone, M.Dunn, Willie Fletcher, W. T. Henderson, S. McGregor, E.Milford,R. J. Richards, R. L. Tolder, A. Adams, J.Crowder, M. Crowder, R. Glenn, and L. Lofton.(e) In any like or relatedmannerinterferingwith,restraining, or coercing its employees in the exercise oftheir rights to self-organization, to form, join, or assist theaforesaidUnion, or any other labor organization, tobargain collectively through representatives of their ownchoosing, and toengagein concerted activities for thepurpose of collective bargaining or other mutual aid orprotectionas guaranteedin Section 7 of the Act or torefrain from any or all such activities.2.Take the following affirmative action which willeffectuate the policies of the Act:102 48 of theRules and Regulations,be adopted by the Board and becomeits findings,conclusions,and order,and all objectionsthereto shall bedeemedwaived forall purposes. ALAMO EXPRESS, INC.187(a)Offer Veanes Jenkins immediate and full reinstate-ment to his former job or, if his former job no longer exists,to a substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make himwhole for any loss of pay that he may have suffered byreason of the Respondent's discrimination against him inaccordance with the recommendations set forth in thesectionof thisDecision entitled the "RecommendedRemedy," and also fully comply with the recommenda-tions for payment of lost earnings to Ben Walker, ElmoThornton,Veanes Jenkins, Floyd Coleman, and thosenamed employees who returned from the strike of May1968 as set forth in the section of this Decision entitled the"Recommended Remedy."(b) Rescind the 600-pound per man per hour productionquota established at its Laredo terminal.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(d)Notify immediately Veanes Jenkins, if presentlyserving in the Armed Forces of the United States, of theright to full reinstatement, upon application after dischargefrom the Armed Forces, in accordance with the SelectiveServiceAct and the Universal Military Training andService Act.(e) Post at its Houston, San Antonio, and Laredo, Texas,terminals copies of the attached notice marked "Appen-dix."28 Copies of said notice, on forms provided by theRegional Director for Region 23, after being duly signedby the Respondent's representative, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter,in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 23, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.29IT Is FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act otherthan those foundin this decision.28 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelationsBoard" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcingan Order of theNationalLaborRelations Board."29 In the eventthat this recommendedOrder is adopted by the Boardafter exceptionshavebeenfiled,this provision shall be modifiedto read:"NotifytheRegionalDirectorforRegion17, in writing, within 20 daysfrom the date ofthisOrder,what steps the Respondent has takento complyherewith." 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDATTACHBENT NO. 1Houston BobtailStrikersRate ofPayGrossWastesHours1/16 - 7/17Avg./WeekHourDiff.Boone,L.2.80/hr.$3301.951179.845.1.9Dunn,M.2.802600.81928.235.211.8Fletcher,W.C.2.802974.071062.540.2--Henderson,W.T.2.802380.98851.032.214.8McGregor,S.2.803914.921398.553.2Milford, E.2.803572.481275.349Richards, R. J.2.802489.13888.33413Tolder, R. L.2.802944.461051.240.16.98/329.0Avg.41.0Non-StrikersStartingOr QuitDate[GrossWa es[Hours1/16 - 7/171[Avg./WeekCarter, D. C.2.852023.74710.250.14-12-71 (14 wk)Bernol,F. R.2.801717.66613.1474-20-71 (13 wk)Chriesman,Be2.804441.321586.561Concha, J. Jr.2.801494.70533.2416-17-71 (13 wk)Daehler, W. H.2.802745.18980.144.12-17-71 (22 wk)Davis, R. K.2.803429.261224.247Dibello, S.2.803947.011409.254Elias,M. X.2.804322.401543.259Espinosa,R. S.2.804340.651550.759.2Flores, R. R.2.80989.61335.2415-26-71 (8 wk)Fergerson,R. E.2.801670.07596.139.1(15 wk)Gutierrez,D.2.801019.13363.3405-17-71 (9 wk)7-24-71Lowe,L. D.2.803085.481101.342Linscombe, J. D.2.801973.66704.3504-17-71 (14 wk) ALAMO EXPRESS, INC.189StartingOr Quit Date(GrossWages][Hours1/16-7/171[Avg./Week]Morales, M.2.803555.631269.248.2Muro,S. L.2.855175.651816.169.2Perez,M. M.2.803320.901186.145.2Rodriguez,F.2.803696.971320.950.2Stahl,W.2.801284.10458.2384-21 71 (12 wk)Teague,D.2.803193.411140.151.22-24-71 (22 wk)Villeareal,E.2.803687.951317.450.2Wilkins,M. Jr.2.805 wks off (23 wk)2305.12823.735.2Williams,L.2.80544.04194.832.06-12-71 (6 wk)Witt,J. N.2.801506.33537.338.14-17-71 (14 wk)241132.0Avg.47.0ATTACIISENT NO. 2Houston 6-WheelStrikersRate ofPayGrossHoursWanes26 wksAvg./WeekHourDiff.Adams,A.2.85/hr$3530.071238.247.27.9Crowder, J.2.853941.891383.353.12.0Crowder,M.2.853937.381381.253.02.1Glenn,R.2.85(20 wks)2856.7911002.150.05.1Lofton,L.2.853675.051289.149.25.95/252.5Non-StrikersAvg. 50.0Andrus,N.2.85(8 wks)1222.23428.253.0Brooks,R. L.2.854170.251463.756.0Burton,H. L.2.854540.021592.361.1Davis,J.2.85(25 wks)3570.671252.350.0Gann, B. J.2.851896.45665.155.1(12 wks)ii 190DECISIONSOF NATIONALLABOR RELATIONS BOARD[Rate ofPaGoetz,G. C.2.85Gray, J. E.2.85(17 wks)Henderson,T. R.2.85(4 wks)Johnson, J. C.2.85Pawkett, G. S.2.85(16 wks)Roberts, W. B.2.85Ross,S.2.80/2.854 3 71Snyder, A. W.2.85Thompson, J.2.85Williams,M. A.2.85(Gross[HoursWaxes](26 wks4061.081424.32332.30818.1644.00226.34127.111448.32559.38898.14235.811486.74352.551538,0*4510.711582.24191.481470,24241.141488.3* 935.8 hrs at 2.85/hr.602.2 hrs at 2.80/hr.1538.0 total hoursRate ofpayBartlett,R.2.75/hrDavis, J.2.75(25 wks)Hampton,H.2.75Hard,G.2.75Jones,L. H.2.75Lewis,L.2.75Nugent,C.2.75Picken, D.2.75ATTACHMENT NO. 3Houston DockStrikersGrossHoursWages(26 wksAvg. /Week54.248.056.055.256.057.159.060,256.157.115834.1Avg.55.1Avg.Week$2947.341071.23333.751212.83126.331136.22531.72920.23291.281196.22841.611033.92302.88837.12201.09800.141.048.143.235.146.039.232.130.28/ 314.9Avg.39.0iii ALAMO EXPRESS, INC.191Non-StrikersRate ofpay.GrossWagesHours(26 wksAvg./WeekAndrews, L.2.752613.75950.136.1Carlisle, H. E.2.854187.721469.156.1Chavez, G. F.2.75(22 wks)2273.63826.237.1Dailey, D. M.2.75(3 wks)323.08119.239.2Dailey, R. W.2.75(13 wks)1359.11494.638.0Estrada,R.2.753171.501153.844.1Fontenot,R. J.2.75(7 wks)700.46254.236.0Guidry, C.2.853499.901228.147.1Lara,J. M.2.752879.961047.740.1Longoria, J. P.2.75(6 wks)562.19204.134.0Luna, E. R.2.853278.861150.144.1Morales, J. C.2.75(14 wks)1546.02562.540.0Ramirez,0. V.2.752627.39955.136.2Ramirez,B. J.2.75(20 wks)2180.80793.139.1Ritter, S. J.2.50/2.753027.961141.5*43.24-4-71Rodriguez, A.2.75(10 wks)995.55362.136.2Rodriguez, E. G.2.75(17 vks)1772.08644.137.2Rodriguez, M.2.75(8 wks)753.83274.334.0Salinas, B. S.2.75(18 wks)1897.16689.238.1Stover,J. A.2.75(7 wks)699.05254.536.0Tyler, P.2.85(24 wks)3024.341061.544.1Valencia, J. A.2.753039.211105.542.1Valencia, R. L.2.751067.41388.435.023/913.1Avg. 39.2*441.3 hrs. at 2.50/hr.700.2 hrs at 2.75/hr.1141.5total hoursiv 192DECISIONS OF NATIONALLABOR RELATIONS BOARDATTAC} 4ENT NO. 4SAN ANTONIO BOBTAILSTRIKERSWageGrossHoursAvg./HoursRateWastes(26 weeks)Weekdiff.Flores, R. M.2.30/2.40*2939.791242.347.81.2Torres, A. G.2.30/2.402923.311236.147.11.9Williams, L.1.95/2.052466.101227.347.21.82/142.1NON-STRIKERSAvg.hr. 47.0Beef-*.1449(5 wks)489r8HH44.448THNeed 10 wksCantu, R. G.1.87/1.97(20 wks)1658.71864.343.2Dilworth, T. H.2.30/2.40(20 wks)2818.941200.960.00area -My- .(3 wks)+98rH3"6T438r?^Need 10 wksGil, M. N.2.05/2.152744.131300.450.0Hilliard, J. A.1.97/2.052293.491135.543.2Howard, M.2.30/2.403238.101455.556.0Jambers, W. B.1.97/2.05(16 wks)2695.291469.056.1Johnston, W. S.1.87/1.97(25 wks)1485.68777.248.1Kosub, 0. M.1.87/1.972332.251208.048.1McLemore, R. A.1.87/2.00(25 wks)2617.401338.351.1Meneses, R. L.2.05/2.102166.361040.841.2Muth, E. D.1.97/2.052288.541132.543.2Sanchez, E. C.1.87/2.002289.021173.345.0Schneider, V. A.2.10/2.202525.091165.444.2White, A. L.2.30/2.403458.031463.156.114685.5*Actual hourscomputed foreachwage rate.Avg./hr 49.0v ALAMO EXPRESS, INC.ATTACHMENT NO. 5SAN ANTONIO 6 -WHEELSTRIKERS193WageRateGrossHoursAvg./Waves(26 weeks)HourHoursDiff,Coleman, F.2.05/2.15*(20 wks)2183.701039.652.02.8Trtado, J. C.2.30/2.403141.821328.451.03.82/103.0Avg./hr 51.0NON-STRIKERSAnderson, T.2.30/2.403200.641354.352.0Coffall, E. B.2.30/2.404090.481730.766.2Gonzales,W. R.1.70/1.87(18 wks)1277.07725.740.1"peterA-w 9.4-^8(3 wks)84§vff144,448x8Need 10 wksDior, F.1.70/1.87(21wks)2008.251121.753.1Galindo,J. D.2.07/2.153183.241502.057.2Hernandez,J. R. 2.00/2.101578.56(19 wks)772.140.1Davis, N.1.70/1.87(12 wks)976.12544.945.1IE+^t^gr-1i.3s'39(5 wks)33403"fiva39 Qneed 10 wksJordan, J. L.2.30/2.404911.182077.879.2Kraus,R. E.1.70/1.87(12 wks)1225.29684.857.0Puente, F. T.1.70/1.87*(22 wks)1895.081025.346.1Rios, T. F.2.07/2.152721.131282.949.1Sanchez, J.M.2.18/2.25(22 wks)2755.681241.356.1Brown,D. L.2.30/2.404451.501882.972.113 713.4Avg./ hr 54.8*Actual hours computed foreach wage rate.vi 194DECISIONSOF NATIONAL LABOR RELATIONS BOARDATTACHMENT NO. 6SAN ANTONIO DOCKSTRIKERSWageRateGrossWagesHours(26 weeks)Avg./HourHoursDiff.Barbosa,W. H.1.90/2.002247.731144.444.08.0Guzman,F. M.1.90/2.002255.911148.244.03.0Sauceda,A. V.1.90/2.002386.431214.346.21.8Vivier,J. L.1.90/2.002465.341253.947.2.84/181.1Avg. /hr45.0NON-STRIKERSAnderson, J. C.1.902287.371203.247.1Bosquez, E.1.85/1.90*2697.771423.654.2Cabrellero, D. W.2.06/2.16*2875.401339.351.16ee1-eeeesr-9,-6r4-160(3 wks)148:48144T83749need 10 wksCastaneda, R. A.1.60/1.702110.671468.256.1Dena, D.1.60/1.70(16 wks)991.31706.044.0Espaza, E.1.60(4 wks)263.12164.741.0need 10 wkseamwr-3s-b.1968(2 wks)49v6SEFL44rGneed 10 wksGil, A.1.60(15 wks)1079.67674.144.1Gil, A. N.2.002683.131341.151.2ebrier-!t.(5 wks)435x1:6999184318need 10 wksHermand, P.1.60/1.65(18 wks)1651.671006.755.2Johnson, E.2.142580.191205.246.1Lisera, V. M.1.60(18 wks)1232.26770.342,1Lopez, P. R.1.60(5 wks)251.44157.231.0need 10 wksMe63teeber;-3,-P.1.168(9 wks)63LI,87.395r944,9need 10 wksMann, J. L.1.60/1.75(18 wks)1253.29766.242.1Martinez, R.1.60(17 wks)1185.13740.143.1Abi^rereer-J,-b.8,882444661.384338,8need 10 wks(4 wks)vii ALAMO EXPRESS, INC.195WageGrossHoursAvg./HoursRateWages(26 weeks)HourDiff.Hank, iis3.4,68(6 wks)363x33,336s7<3741-need 10 wksper-Rz-hv4s74(3 wks)38$0349T9 need 10 wksPerez, J. E.1.90/2.002734.12139.3053.2Peres,RtrI4s: ^T60(4 wks)0-igs1-37-sgneed 10 wksSalas, M.1.60/1.70(25 wks)1873.871121.344.2Valdez, D.1.60966.08603.150.0-Yelerrs-3s-6.*3-03-A31.66V833:3 need 10 wks15723.8Avg./hr48.0*Actual hours computed foreach wage rate.viii